DETAILED ACTION


1.	Claims 1-29 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/367,051 and  of copending Application No. 17/367,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims a variation of the same limitations. For example, Claim 1 of the instant ‘097 application are similar to the independent claim 1 of the ‘051 and ‘071 applications, as the instant claim 1 recites the same limitations with differentiating wording with respect to the floating-point input representation. Example mapping below:
Application 17/367,097
Applications 17/367,051 and 17/367,071
Claim 1 – A device comprising: 
at least one instruction memory adapted to store at least one instruction;
 a plurality of low precision high dynamic range (LPHDR) execution units, wherein each LPHDR execution unit is adapted to execute a first operation on a first input signal that is a floating-point representation of a first numerical value to produce a first output signal representing a second numerical value, wherein the first operation is multiplication and wherein at least one LPHDR execution unit has access to memory local to that LPHDR execution unit; and 
circuitry adapted to decode at least one instruction received from the at least one instruction memory and to send at least one control signal to at least one LPHDR execution unit to cause the at least one LPHDR execution unit to operate according to the at least one instruction; 
wherein the floating-point representation has a binary mantissa at most as wide as 11 bits and a binary exponent at least as wide as 6 bits; 
wherein a number of LPHDR execution units in the device exceeds, by at least 20 more than three times, a non-negative integer number of high-precision execution units in the device adapted to execute the operation of multiplication on floating point numbers that are at least 32 bits wide; 
wherein at least one of the LPHDR execution units is smaller than at least one of the high-precision execution units; and - 64 -Attorney Docket No.SNG.1001C13 wherein the plurality of LPHDR execution units are adapted to collectively perform, per cycle, at least tens of thousands of the first operations.
A device comprising: 
at least one instruction memory adapted to store at least one instruction; 
a plurality of low precision high dynamic range (LPHDR) execution units, wherein each LPHDR execution unit is adapted to execute a first operation on a first input signal that is a floating-point representation of a first numerical value to produce a first output signal representing a second numerical value, wherein the first operation is multiplication and wherein at least one LPHDR execution unit has access to memory local to that LPHDR execution unit; and
circuitry adapted to decode at least one instruction received from the at least one instruction memory and to send at least one control signal to at least one LPHDR execution unit to cause the at least one LPHDR execution unit to operate according to the at least one instruction; 
wherein the dynamic range of possible valid inputs to the first operation is at least as wide as from 1/1,000,000,000 through 1,000,000,000 and for at least X=10% of the possible valid inputs to the first operation, the numerical value represented by the first output signal of the LPHDR unit executing the first operation on that input differs by at least Y=0.05% from the result of an exact mathematical calculation of the first operation on the numerical values of that same input; 
wherein a number of LPHDR execution units in the device exceeds, by at least 20 more than three times, a non-negative integer number of high-precision execution - 64 -Attorney Docket No.SNG.1001C11 units in the device adapted to execute the operation of multiplication on floating point numbers that are at least 32 bits wide; wherein at least one of the LPHDR execution units is smaller than at least one of the high-precision execution units; and wherein the plurality of LPHDR execution units are adapted to collectively perform, per cycle, at least tens of thousands of the first operations.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 8,463,835 – Related to floating-point adder circuit. The circuit comprises an input multiplexer coupled to receive a first input value and a second input value; an 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182